Exhibit 10.12

SAIC, INC.

2006 EQUITY INCENTIVE PLAN

NONSTATUTORY STOCK OPTION AGREEMENT

BY ACCEPTING THE OPTION DESCRIBED IN THIS AGREEMENT, YOU

VOLUNTARILY AGREE TO ALL OF THE TERMS AND CONDITIONS SET FORTH

IN THIS AGREEMENT AND IN THE PLAN.

SAIC, Inc., a Delaware corporation (the “Company”), hereby grants an option (the
“Option”) to purchase shares of its Common Stock, $0.0001 par value per share,
(“Stock”), to the participant named in the Grant Summary (as defined below)
(“Optionee”). Certain specific details of the award of this Option, including
Option Shares, Option Price and Grant Date, may be found in the Grant Summary
and are hereby incorporated by reference into this Agreement. The terms and
conditions of the Option are set forth in this Agreement and in the Company’s
2006 Equity Incentive Plan, as amended (the “Plan”).

1. DEFINITIONS. The following terms shall have the meanings as defined below.
Capitalized terms used herein and not defined shall have the meanings attributed
to them in the Plan.

“Administrator” shall have the meaning as defined in the Plan.

“Affiliate” shall mean a “parent” or “subsidiary” (as each is defined in
Section 424 of the Code) of the Company and any other entity that the Board or
Committee designates as an “Affiliate” for purposes of this Plan.

“Cause” shall have the meaning as defined in the Plan.

“Committee” shall have the meaning as defined in the Plan.

“Executive Officer” shall mean an officer of the Company designated as such for
purposes of Section 16 of the Securities Exchange Act of 1934, as amended.

“Expiration Date” shall have the meaning as defined in Section 3 below.

“Fair Market Value” shall have the meaning as defined in the Plan.

“Grant Date” shall mean the date of the award of this Option as set forth in the
Grant Summary.

“Grant Summary” shall mean the summary of this award as reflected in the
electronic stock plan award administration system maintained by the Company or
its designee that contains

 

February 2011    



--------------------------------------------------------------------------------

a link to this Agreement (which summary information is set forth in the
appropriate records of the Company authorizing such award).

“Option Price” shall mean the exercise price per Option Share applicable to this
Option set forth in the Grant Summary.

“Option Shares” shall mean the number of shares of Stock issuable upon exercise
of the Option as set forth in the Grant Summary.

“Permanent Disability” shall mean the status of disability determined
conclusively by the Committee based upon certification of disability by the
Social Security Administration or upon such other proof as the Committee may
require, effective upon receipt of such certification or other proof by the
Committee.

“Special Retirement” shall mean: (i) retirement by the Optionee after reaching
age 59 1/2 with at least ten (10) years of service with the Company or an
Affiliate; or (ii) retirement by the Optionee after reaching age 59 1/2 and
Optionee’s age plus years of service with the Company or an Affiliate equals at
least 70; or (iii) if Optionee is an Executive Officer at the time of
retirement, retirement after reaching the applicable mandatory retirement age by
the Optionee, regardless of years of service with the Company or (iv) if the
Optionee is a director of the Company, retirement by the Optionee either
(A) after reaching the applicable mandatory retirement age at retirement or
(B) at the end of a term of office if Optionee is not nominated for a successive
term of office on account of the fact that Optionee would have reached the
applicable mandatory retirement age during such successive term of office,
regardless of years of service with the Company. For Special Retirement
purposes, years of service shall mean the period of service determined
conclusively by the Committee.

2. GRANT OF OPTION; NUMBER OF SHARES; OPTION PRICE. The Company hereby grants to
Optionee an Option to purchase all or any part of the Option Shares at the
Option Price.

3. TERM OF OPTION. This Option shall terminate upon the earlier to occur
of: (i) seven (7) years from the Grant Date (the “Expiration Date”); or (ii) the
expiration of the applicable period following the occurrence of any of the
events specified in Section 5 hereof. The Company shall have no obligation to
provide Optionee with notice of termination or expiration of this Option.

4. EXERCISE OF OPTION.

4.1 General Schedule of Vesting and Exercisability. Subject to the terms of the
Plan and this Agreement, this Option shall vest and become exercisable in
accordance with the following schedule:

 

  a) The Option may not be exercised in whole or in part at any time prior to
the first- year anniversary of the Grant Date.

 

  b) The Option may be exercised as to 20% of the Option Shares after the
first-year anniversary of the Grant Date.

 

February 2011   2  



--------------------------------------------------------------------------------

  c) The Option may be exercised as to an additional 20% of the Option Shares
after the second-year anniversary of the Grant Date.

 

  d) The Option may be exercised as to an additional 20% of the Option Shares
after the third-year anniversary of the Grant Date.

 

  e) The Option may be exercised as to the remaining 40% of the Option Shares
after the fourth-year anniversary of the Grant Date.

If the application of the foregoing vesting schedule results in a fraction of an
Option Share becoming exercisable, such fractional share shall be deemed not to
be exercisable. However, the rights to exercise the Option, as specified in the
preceding schedule, shall be cumulative so that 20% of the Option Shares shall
be exercisable after the first-year anniversary of the Grant Date; 40% of the
Option Shares shall be exercisable after the second-year anniversary of the
Grant Date; 60% of the Option Shares shall be exercisable after the third-year
anniversary of the Grant Date; and 100% of the Option Shares shall be
exercisable after the fourth-year anniversary of the Grant Date. Optionee may
purchase all, or from time to time, any part of the maximum number of Option
Shares which are then exercisable. Except as set forth in Section 4.4 below,
this Option shall be exercisable only by Optionee.

4.2 General Terms of Exercise. Subject to the terms of the Plan and this
Agreement, the Option shall be exercised pursuant to procedures established by
the Committee, which may include electronic or voice procedures as may be
specified by the Committee and which may include a requirement to acknowledge
this Agreement prior to exercise. Acceptable forms and methods of payment to
exercise the Option may include (i) by cashier’s check, money order or wire
transfer; (ii) by a cashless exercise procedure; or (iii) by tendering shares of
Common Stock of the Company acceptable to the Committee valued at their Fair
Market Value as of the date of exercise.

4.3 Treatment of Special Retirement.

 

  a) If Optionee is an Executive Officer and has met the provisions of
subsection (iii) of the definition of the term “Special Retirement” in Section 1
above, or if Optionee is a director of the Company and has met the provisions of
subsection (iv) of the definition of the term “Special Retirement” in Section 1
above, the right to exercise this Option shall continue to vest and be
exercisable in accordance with the schedule set forth in Section 4.1 above.

 

  b) If Optionee has met the provisions of subsection (i) or (ii) of the
definition of the term “Special Retirement” in Section 1 above, the right to
exercise this Option shall continue to vest and be exercisable in accordance
with the schedule set forth in Section 4.1 above, but only if Optionee has held
this Option at least twelve (12) months prior to the date of such Special
Retirement.

4.4 Treatment of Death or Permanent Disability. Notwithstanding anything to the
contrary herein, if Optionee is an employee, director or consultant of the
Company or an Affiliate and ceases to be affiliated with the Company or any
Affiliate as a result of Optionee’s

 

February 2011   3  



--------------------------------------------------------------------------------

death or Permanent Disability, or if Optionee’s death or Permanent Disability
occurs following a Special Retirement, any unvested portion of this Option shall
accelerate and become fully exercisable. Following Optionee’s death, this Option
may be exercised only by the executor or administrator of the Optionee’s estate
or, if there is none, the person entitled to exercise the Option under
Optionee’s will or the laws of descent and distribution. Following Optionee’s
termination of affiliation as a result of Optionee’s Permanent Disability, if a
guardian or conservator has been appointed to act for Optionee and been granted
this authority as part of that appointment, that guardian or conservator may
exercise this Option on behalf of Optionee.

4.5 Treatment of Leave of Absence. If Optionee is an employee of the Company or
an Affiliate and is on a leave of absence pursuant to the terms of the Company’s
Administrative Policy No. SH-1 “Working Hours and Absences” or similar policy
maintained by an Affiliate, as such policies may be revised from time to time,
Optionee shall not, during the period of such absence be deemed, by virtue of
such absence alone, to have terminated Optionee’s employment. Optionee shall
continue to vest in this Option during any approved medical or military leave of
absence. Medical leave shall include family or medical leaves, workers’
compensation leave, or pregnancy disability leave. For all other leaves of
absence, this Option will vest only during active employment and shall not vest
during a leave of absence, unless required under local law. However, if Optionee
returns to active employment with the Company or an Affiliate following such a
leave, this Option will be construed to vest as if there had been no break in
active employment. During any leave of absence, Optionee shall have the right to
exercise the vested portion of this Option provided that such exercise occurs
prior to the Expiration Date.

5. TERMINATION OF OPTION; EVENTS IMPACTING ABILITY TO EXERCISE OPTION.

5.1 Termination of Affiliation. If Optionee is an employee, director or
consultant of the Company or an Affiliate and ceases to be affiliated with the
Company or an Affiliate for any reason other than death, Special Retirement,
Permanent Disability or Cause, Optionee may exercise this Option within the
ninety (90) day period following such cessation of affiliation, but only to the
extent that this Option was exercisable at the date of such cessation of
affiliation and Optionee’s rights to exercise the Option have not been suspended
as of the date of such cessation of affiliation. This Option shall terminate on
the earlier to occur of the expiration of such ninety (90) day period or the
Expiration Date.

5.2 Termination for Cause. If Optionee is an employee, director or consultant of
the Company or an Affiliate and is terminated for Cause as determined by the
Administrator of the Plan, this Option and all of Optionee’s rights with respect
thereto shall immediately terminate on the date of such termination.

5.3 Termination for Breach of Obligation. Notwithstanding the right of Optionee
to continued vesting upon Special Retirement under Section 4.3 above, the
Company shall have the right to terminate the unvested portion of this Option at
any time if Optionee violates the terms of his or her inventions, copyright and
confidentiality agreement with the Company or an Affiliate or breaches his or
her other contractual or legal obligations to the Company or an Affiliate,
including the non-solicitation obligations set forth in Section 12 of this
Agreement (“Breach of Obligation”). If the Company terminates the unvested
portion of this Option during Special Retirement as a result of Optionee’s
Breach of Obligation, Optionee may exercise this

 

February 2011   4  



--------------------------------------------------------------------------------

Option within the earlier of the ninety (90) day period following such
termination or the Expiration Date, but only to the extent that this Option was
exercisable at the date of such termination.

5.4 Termination of Unexercised Options. If any portion of the Option is not
exercised by the earlier of: (i) the end of the applicable period specified in
Sections 5.1, 5.2 or 5.3 or (ii) the Expiration Date, any such unexercised
portion and all of Optionee’s rights with respect thereto shall terminate. 

6. TAX WITHHOLDING. If the Company or any Affiliate is required to withhold any
federal, state, local or other taxes upon the exercise of this Option, Optionee
shall remit an amount sufficient to satisfy any applicable tax withholding
requirement in a form of payment satisfactory to the Administrator or the
Committee, which may include by cashier’s check, money order or wire transfer or
by the Company’s withholding Stock issued upon exercise of this Option to pay
the required withholding. If the Company withholds Stock, the Fair Market Value
of the Stock withheld, as determined as of the date of withholding, shall not
exceed the minimum rates required by law.

7. RESTRICTIONS UNDER SECURITIES LAW. All shares of Stock covered by this
Agreement are subject to any restrictions which may be imposed under applicable
state and federal securities laws and are subject to obtaining all necessary
consents which may be required by, or any condition which may be imposed in
accordance with, applicable state and federal securities laws or regulations.

8. INCORPORATION OF PLAN. The Option granted hereby is granted pursuant to the
Plan, all the terms and conditions of which are hereby made a part hereof and
are incorporated herein by reference. In the event of any inconsistency between
the terms and conditions contained herein and those set forth in the Plan, the
terms and conditions of the Plan shall prevail.

9. RECOUPMENT OF AWARDS. The Human Resources and Compensation Committee of the
Company’s Board of Directors adopted a recoupment policy on June 18, 2009 (the
“Policy”), that may require members of senior management to return incentive
compensation if there is a material restatement of the financial results upon
which the compensation was originally based. The Policy also provides for
recovery of incentive compensation from any employee involved in fraud or
intentional misconduct, whether or not it results in a restatement of the
Company’s financial results. Optionee acknowledges and agrees that the Policy
applies to the Option and that any payments or issuances of Stock with respect
to the Option are subject to recoupment pursuant to the Policy. This Agreement
shall be deemed to include the restrictions imposed by the Policy.

10. EMPLOYMENT AT WILL.

10.1 If Optionee is an employee or consultant of the Company or an Affiliate,
such employment or affiliation is not for any specified term and may be
terminated by employee or by the Company or an Affiliate at any time, for any
reason, with or without cause and with or without notice. Nothing in this
Agreement (including, but not limited to, the right to exercise this Option
pursuant to the schedule set forth in Section 4 herein), the Plan or any
covenant of

 

February 2011   5  



--------------------------------------------------------------------------------

good faith and fair dealing that may be found implicit in this Agreement or the
Plan shall (i) confer upon Optionee any right to continue in the employ of, or
affiliation with, the Company or an Affiliate, (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation, (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan or (iv) deprive the Company of the
right to terminate Optionee at will and without regard to any future vesting
opportunity that Optionee may have.

10.2 Optionee acknowledges and agrees that the right to exercise this Option
pursuant to the schedule set forth in Section 4 is earned only by continuing as
an employee or consultant at the will of the Company or as a director (not
through the act of being hired, being granted this Option or any other Option,
award or benefit or acquiring shares hereunder) and that the Company has the
right to reorganize, sell, spin-out or otherwise restructure one or more of its
businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”). Optionee acknowledges and agrees that such a
reorganization could result in the termination of Optionee’s relationship as an
employee or consultant to the Company or an Affiliate, or the termination of
Affiliate status of Optionee’s employer and the loss of benefits available to
Optionee under this Agreement, including but not limited to, the termination of
the right to exercise the Options under this Agreement.

11. COPIES OF PLAN AND OTHER MATERIALS. Optionee acknowledges that Optionee has
received copies of the Plan and the Plan prospectus from the Company and agrees
to receive stockholder information, including copies of any annual report, proxy
statement and periodic report, electronically from the Company. Optionee
acknowledges that copies of the Plan, Plan prospectus, Plan information and
stockholder information are also available upon written or telephonic request to
the Company. Optionee acknowledges that copies of the Company’s policies
referenced in this Agreement, including the Policy, are available on ISSAIC, the
Company’s intranet, and are also available upon written or telephonic request to
the Company.

12. NON-SOLICITATION.

12.1 Solicitation of Employees. Optionee agrees that, both while employed by the
Company or an Affiliate and for one year afterward, Optionee will not solicit or
attempt to solicit any employee of the Company or an Affiliate to leave his or
her employment or to violate the terms of any agreement or understanding that
employee may have with the Company or an Affiliate. The foregoing obligations
apply to both the Optionee’s direct and indirect actions, and apply to actions
intended to benefit Optionee or any other person, business or entity.

12.2 Solicitation of Customers. Optionee agrees that, for one year after
termination of employment with the Company or an Affiliate, Optionee will not
participate in any solicitation of any customer or prospective customer of the
Company or an Affiliate concerning any business that:

 

February 2011   6  



--------------------------------------------------------------------------------

  a) involves the same programs or projects for that customer in which Optionee
was personally and substantially involved during the 12 months prior to
termination of employment; or

 

  b) has been, at any time during the 12 months prior to termination of
employment, the subject of any bid, offer or proposal activity by the Company or
an Affiliate in respect of that customer or prospective customer, or any
negotiations or discussions about the possible performance of services by the
Company or an Affiliate to that customer or potential customer, in which
Optionee was personally and substantially involved.

In the case of a governmental, regulatory or administrative agency, commission,
department or other governmental authority, the customer or prospective customer
will be determined by reference to the specific program offices or activities
for which the Company or an Affiliate provides (or may reasonably provide) goods
or services.

12.3 Remedies. Optionee acknowledges and agrees that a breach of any of the
promises or agreements contained in this Section 12 will result in immediate,
irreparable and continuing damage to the Company for which there is no adequate
remedy at law, and the Company or an Affiliate will be entitled to injunctive
relief, a decree for specific performance, and other relief as may be proper,
including money damages.

13. MISCELLANEOUS. This Agreement contains the entire agreement between the
parties with respect to its subject matter, provided, however, that if Optionee
and the Company are parties to an existing written agreement addressing the
subject matter of Section 12, such agreement shall control with respect to such
subject matter until the termination thereof, at which time Section 12 shall
control. This Agreement shall be binding upon and shall inure to the benefit of
the respective parties, the successors and assigns of the Company, and the
heirs, legatees, and personal representatives of Optionee. The parties hereby
agree that should any portion of this Agreement be judicially held to be
invalid, unenforceable, or void, such portion shall be construed by limiting and
reducing it, so as to be enforceable to the maximum extent compatible with the
applicable law as is then in effect.

14. ACKNOWLEDGMENT. Optionee acknowledges that the Option constitutes full and
adequate consideration for Optionee’s obligations under this Agreement,
accepting the Option constitutes an unequivocal acceptance of this Agreement and
any attempted modifications or deletions will have no force or effect upon the
Company’s right to enforce the terms and conditions stated herein.

15. GOVERNING LAW. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of Delaware without reference to such
state’s principles of conflict of laws.

By accepting the Option, you agree to all of the terms and conditions set forth
above and in the Plan.

 

February 2011   7  